Citation Nr: 1037047	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-36 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for vertigo with vomiting 
and dizziness.

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD) or hernia (claimed as stomach condition).  

5.  Entitlement to service connection for rash of face, neck, and 
trunk of body.

6.  Entitlement to service connection for sensitivity to touch of 
whole body and chest area.

7.  Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD) (claimed 
as anxiety attacks, memory loss, lack of sleep, paranoia, and 
nightmares).

8.  Entitlement to service connection for degenerative joint 
disease of the knees, hips, ankles, elbows, lower back, and neck.

9.  Entitlement to service connection for breathing difficulties 
with cough.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.    

The Veteran indicated on his June 2005 notice of disagreement and 
November 2006 substantive appeal that he wished to testify at a 
Board hearing.  A Board Videoconference hearing was scheduled for 
November 2007 and the Veteran was provided notice of this hearing 
in October 2007.  However, the Veteran failed to report to the 
scheduled hearing.  Therefore, the Board hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

In December 2005 correspondence the Veteran raised the 
issue of entitlement to service connection for bilateral 
hearing loss, but this issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this issue, and it 
is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for tinnitus and 
an acquired psychiatric disorder to include PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  There is no evidence of vertigo with vomiting and dizziness 
during active military service and no competent evidence linking 
the Veteran's current complaints of  vertigo with vomiting and 
dizziness with his military service, to include his presumed 
exposure to herbicides.

3.  There is no evidence of hypertension during active military 
service and no competent evidence linking the Veteran's current 
hypertension with his military service, to include his presumed 
exposure to herbicides.

4.  There is no evidence of GERD and/or hernia during active 
military service and no competent evidence linking the Veteran's 
current GERD and/or hernia with his military service, to include 
his presumed exposure to herbicides.

5.  There is no evidence of rash of face, neck, and trunk of body 
during active military service and no competent evidence linking 
the Veteran's current complaints of rash of face, neck, and trunk 
of body with his military service, to include his presumed 
exposure to herbicides.

6.  There is no evidence of sensitivity to touch of whole body 
and chest area during active military service and no competent 
evidence linking the Veteran's current complaints of sensitivity 
to touch of whole body and chest area with his military service, 
to include his presumed exposure to herbicides.

7.  There is no evidence of degenerative joint disease of the 
knees, hips, ankles, elbows, lower back, and neck during active 
military service; no evidence of a current diagnosis of 
degenerative joint disease of the knees, hips, ankles, elbows, 
lower back, and neck; and no competent evidence linking the 
Veteran's current complaints regarding the knees, hips, ankles, 
elbows, lower back, and neck with his military service, to 
include his presumed exposure to herbicides.

8.  There is no evidence of breathing difficulties with cough 
during active military service and no competent evidence linking 
the Veteran's current complaints of breathing difficulties with 
cough with his military service to include his presumed exposure 
to herbicides.


CONCLUSIONS OF LAW

1.  Service connection for vertigo with vomiting and dizziness is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  Service connection for hypertension is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).

3.  Service connection for GERD and/or hernia is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).

4.  Service connection for rash of face, neck, and trunk of body 
is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

5.  Service connection for sensitivity to touch of whole body and 
chest area is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

6.  Service connection for degenerative joint disease of the 
knees, hips, ankles, elbows, lower back, and neck is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).

7.  Service connection for breathing difficulties with cough is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the claimed disabilities are related to 
his service with the United States Marine Corps from March 1965 
to March 1969.    

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495. 

In addition, certain chronic diseases such as hypertension and 
degenerative joint disease may be presumed to have been incurred 
during service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 C.F.R.  
§§ 3.307, 3.309.  Disorders diagnosed more than one year after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f).  Furthermore, VA regulations provide that, if a veteran 
was exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; Ischemic 
heart disease (including, but not limited to, acute, subacute, 
and old myocardial infarction; atherosclerotic cardiovascular 
disease including coronary artery disease (including coronary 
spasm) and coronary bypass surgery; and stable, unstable and 
Prinzmetal's angina); All chronic B-cell leukemias (including, 
but not limited to, hairy-cell leukemia and chronic lymphocytic 
leukemia); multiple myeloma; Non- Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; Parkinson's disease; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).    


Factual Background

The Veteran's service treatment records are negative for findings 
or complaints of vomiting and dizziness, GERD or hernia, rash of 
the face, neck, and trunk of body, sensitivity to touch of whole 
body and chest area, degenerative joint disease of the knees, 
hips, ankles, elbows, lower back, and neck, and breathing 
difficulties with cough.  Significantly, in examination reports 
dated in March 1965, July 1966, and February 1969 the examiner 
noted that the following systems were normal: "head, face, neck, 
and scalp," "lungs and chest," "heart," "abdomen and 
viscera," "G-U system," "upper extremities," "lower 
extremities," "spine, other musculoskeletal," "skin, 
lymphatics," and "neurologic."  The March 1965 examination 
reported a blood pressure reading of 120/80, the July 1966 
examination reported a blood pressure reading of 110/60, and the 
February 1969 examination reported a blood pressure reading of 
110/75.  In March 1965 and July 1966 Reports of Medical History, 
the Veteran specifically denied "dizziness or fainting spells," 
"asthma," "shortness of breath," "pain or pressure in 
chest," "chronic cough," "palpitation or pounding heart," 
"high or low blood pressure," "frequent indigestion," 
"stomach, liver, or intestinal trouble," "arthritis or 
rheumatism," "bone, joint, or other deformity," and "'trick' 
or locked knee."   

A review of the claims file is negative for any medical records 
dated from the Veteran's discharge from service in March 1969 
until June 2001.  VA treatment records show that the Veteran 
suffered a stroke in June 2001 resulting in weakness in the left 
side.  A June 2001 treatment report shows a history of 
hypertension and a February 2005 VA outpatient treatment report 
shows an impression of GERD.  VA outpatient treatment records 
dated from June 2001 through September 2006 reflect treatment for 
the following disorders: GERD, hyperlipidemia, cerebrovascular 
accident, hypertension, preglaucoma, erectile dysfunction, benign 
localized hyperplasia of prostate, hematuria, restless legs, and 
PTSD.    

The application and medical records associated with a November 
2001 claim for Social Security disability benefits is also of 
record.  These records show that the Veteran worked as a general 
contractor from 1984 to 1996 and as a sheet metal worker from 
1996 to 2001.  He stopped working in June 2001 due to a stroke.  
These records include a February 2002 report from Dr. A.G.P. 
showing complaints of numbness on the left side of the body, 
migraines and dizziness, and a history of hypertension for the 
past 12 years.  

Analysis

The Board finds that the preponderance of the evidence is against 
the claims of service connection for vomiting and dizziness, GERD 
or hernia, hypertension, rash of the face, neck, and trunk of 
body, sensitivity to touch of whole body and chest area, 
degenerative joint disease of the knees, hips, ankles, elbows, 
lower back, and neck, and breathing difficulties with cough on a 
presumptive basis.  Though the Veteran served in the Republic of 
Vietnam during the Vietnam War and is therefore presumed to have 
been exposed to Agent Orange during service, he has not been 
diagnosed with any of the disorders for which a presumption based 
on herbicide exposure is warranted under 38 C.F.R. § 3.309(e).  
Also, there is no evidence of either hypertension or degeneratve 
joint disease within one year after the Veteran's discharge from 
service for which a presumption based on chronic disabilities 
manifested within one year is warranted under 38 C.F.R.  
§§ 3.307, 3.309.

The claims are also denied on a direct basis.  First, there is no 
evidence of any of the claimed disorders in service.  As above, 
the March 1965, July 1966, and February 1969 examination reports 
were normal with respect to the claimed disabilities.  
Furthermore, there is no record of any of these disabilities or 
allegations of these disabilities until several years after the 
Veteran's discharge from service.  

The first complaints of dizziness are dated in a February 2002 
private treatment report from Dr. A.G.P., approximately 33 years 
after the Veteran's discharge from service, and appear to be 
related to the Veteran's June 2001 stroke.  The first indication 
of hypertension is a June 2001 VA outpatient treatment report 
dated approximately 32 years after the Veteran's discharge from 
service.  While it appears that the Veteran has a history of 
hypertension dating back to 1990, as noted in a February 2002 
private treatment report from Dr. A.G.P., this is still 
approximately 21 years after service.  The first indication of 
GERD is a February 2005 VA outpatient treatment report dated 
approximately 36 years after the Veteran's discharge from 
service.  Such a lapse of time can be considered, along with 
other factors, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
There is also no medical evidence in the record that links either 
the Veteran's complaints of dizziness, hypertension, or GERD to 
an incident of the Veteran's active military service.  

With regard to the remaining issues, the Board notes that the 
claims file is negative for diagnoses of disorders regarding 
hernia, rash of the face, neck, and trunk of body, sensitivity to 
touch of whole body and chest area, degenerative joint disease of 
the knees, hips, ankles, elbows, lower back, and neck, and 
breathing difficulties with cough.  As above, current disability 
is required to establish service connection.  Even if there were 
diagnoses regarding these disabilities there is also no medical 
evidence in the record that links either the Veteran's complaints 
of hernia, rash of the face, neck, and trunk of body, sensitivity 
to touch of whole body and chest area, degenerative joint disease 
of the knees, hips, ankles, elbows, lower back, and neck, and 
breathing difficulties with cough to an incident of the Veteran's 
active military service.  

It is acknowledged that the Veteran is competent to give evidence 
about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 
465 (1994).  It is further acknowledged that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan, 451 F.3d at 1331.  Here, however, 
any statements as to continuous health problems since service are 
not found to be persuasive in light of the fact that the Veteran 
denied problems upon separation and did not complain of these 
problems until over three decades following discharge.  Such 
histories reported by the Veteran for treatment purposes are of 
more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care); see also Pond v. West, 12 
Vet. App. 341 (1999) (although Board must take into consideration 
the veteran's statements, it may consider whether self-interest 
may be a factor in making such statements).

For these reasons, continuity of symptomatology has not here been 
established, either through the medical evidence or through the 
Veteran's statements.  

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for vomiting and dizziness, hypertension, GERD 
or hernia, rash of the face, neck, and trunk of body, sensitivity 
to touch of whole body and chest area, degenerative joint disease 
of the knees, hips, ankles, elbows, lower back, and neck, and 
breathing difficulties with cough.  As the evidence is not in 
relative equipoise, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in March 2005.  Although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to this 
claimed condition.  Dingess, 19 Vet. App. at 473.  Moreover, the 
record shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the adjudication 
of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board although he declined to do so.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

The Veteran has not been given a VA examination in connection 
with the claims decided herein.  VA need not conduct an 
examination with respect to the service connection claims decided 
herein because the information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  There 
is no competent evidence that suggests a causal link between the 
claimed disorders and any incident of active duty or that the 
conditions may be associated with the Veteran's service.  Indeed, 
in view of the approximately 20 to 35 year gap between the 
claimed disorders and active duty, relating the Veteran's claimed 
disorders to his military service would be entirely speculative.  
Therefore, there is no duty to provide an examination or a 
medical opinion.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for vertigo with vomiting and dizziness is 
denied.

Service connection for hypertension is denied. 

Service connection for GERD or hernia (claimed as stomach 
condition) is denied.  

Service connection for rash of face, neck, and trunk of body is 
denied.


Service connection for sensitivity to touch of whole body and 
chest area is denied.

Service connection for degenerative joint disease of the knees, 
hips, ankles, elbows, lower back, and neck is denied.

Service connection for breathing difficulties with cough is 
denied.


REMAND

The Veteran claims that he suffers from bilateral hearing loss 
and tinnitus, worse in the right ear than in the left, due to 
noise exposure in service.  In a December 2005 statement, the 
Veteran asserted that he was a combat MP (military policeman) 
assigned to a gun jeep to clear highways for convoys and to 
engage the enemy (Viet Cong) laying in wait to ambush passing the 
enemy, and was exposed to explosions of large ordinance such as 
howitzers being fire from fire bases and incoming 122 mm 
(millimeter) rockets and mortar attacks.  The Veteran also 
claimed that he was being treated for hearing loss from the VA 
hospital and wore a hearing aid in his right ear.  

The Veteran's March 1965 enlistment examination showed a hearing 
acuity of 0 decibels at all hertz levels and the Veteran's 
February 1969 separation examination showed a hearing acuity of 
10 decibels at all hertz levels which shows some decrease in 
hearing acuity over the course of the Veteran's military service 
but does not show any hearing loss.  The Veteran's military 
occupational specialty is listed as HAWKMechSysRepCaterpillar 
Repmn.   

The RO has not yet adjudicated the issue of entitlement to 
service connection for hearing loss but it has been referred to 
the RO for appropriate action.  

Given the lay evidence of tinnitus and the Veteran's reported 
exposure to noise in service, a VA examination should be afforded 
on remand to determine the extent and etiology of the claimed 
tinnitus.  38 C.F.R. § 3.159(c)(4); See Horowitz v. Brown, 5 Vet. 
App. 217, 222 (1993).  Medical expertise informed by full review 
of the history and appropriate testing and examination is 
required.

Also, the Veteran originally filed a claim for service connection 
for PTSD in November 2004.  By correspondence dated in March 
2005, December 2005, and December 2006 the Veteran gave some 
information regarding his claimed stressors but failed to provide 
specific details regarding the incidents.  In January 2007, the 
RO made a formal finding regarding the inability to verify the 
Veteran's claimed stressors given the lack of specific details 
provided by the Veteran.  

In July 2007 correspondence, the Veteran provided specific 
details regarding two claimed stressors:  1) that he witnessed a 
fellow Marine receiving a blood transfusion between September 
1967 to October 1967 while assigned to the C Battery at Chu Lai, 
and 2) that he saw several dead bodies in June 1967 upon being 
transferred to a new base which had been attacked the night 
previously while assigned to the B Battery.  

In response to this new information the RO pulled the unit 
records for the 2nd Light AA Missile Battalion Marine Wing 
Headquarters Group One, 1st Marine Aircraft Wing Fleet Marine 
Force Pacific from September 1966 to October 1967.  These records 
show that the battalion was assigned to civic action 
responsibility for Ky Hoa Village in June 1967 and that a total 
of 5294 Vietnamese on Ky Hoa were treated by the battalion during 
the month.  In a September 2007 supplemental statement of the 
case the RO indicated that the units records were reviewed and 
considered but did not provide any information that could 
corroborate the Veteran's claimed stressors, however, the RO did 
not point to anything specific in these reports to come to this 
conclusion.    

The Veteran has been diagnosed with PTSD but there has been no 
verification that an in-service stressor occurred.  The record 
also includes a diagnosis of depressive disorder, not otherwise 
specified.  The Veteran's service records do not contain medals 
or decorations that specifically denote combat with the enemy.  
The Veteran's service personnel records show that he was a 
HAWKMechSysRepCaterpillar Repmn in the B Btry, 2dLAAMBn, MWHG-1, 
1st MAW from September 1966 to September 1967 and in the B Btry, 
2dLAAMBn, MACG18, 1st MAW from September 1967 to October 1967.  

On remand, the AMC/RO should undertake efforts to obtain 
additional information that may corroborate the Veteran's claimed 
stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  Specifically, the AOJ should direct the U.S. Army 
and Joint Services Records Research Center (JSRRC) to review 
reports from B Btry, 2dLAAMBn, MWHG-1, 1st MAW from September 
1966 to September 1967 and the B Btry, 2dLAAMBn, MACG18, 1st MAW 
from September 1967 to October 1967.  After reviewing these 
reports the JSRRC should note whether there is any corroboration 
of the incident described by the Veteran above.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
extent and etiology of his current 
tinnitus.  The claims folder must be made 
available to the examiner for review. 

After reviewing the records and examining 
the appellant, the examiner is requested to 
express an opinion as to the following 
question:

Is it at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's claimed tinnitus is causally 
related to service, to include his alleged 
in-service noise exposure?

A complete rationale must be provided for 
the opinion offered.  

2.  The AMC/RO should direct the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) to provide any information that 
might corroborate the Veteran's alleged 
stressors.  In particular, the JSRRC should 
review the Veteran's unit(s) records and 
note whether there is any corroboration of 
the following: 1) that he witnessed a 
fellow Marine receiving a blood transfusion 
between September 1967 to October 1967 
while assigned to the C Battery at Chu Lai, 
and 2) that he saw several dead bodies in 
June 1967 upon being transferred to a new 
base which had been attacked the night 
previously while assigned to the B Battery.       

3.  Following the above, the AMC/RO should 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service.  If the 
AMC/RO determines that the record verifies 
the existence of a stressor or stressors, 
the AMC/RO must specify what stressor or 
stressors in service it has determined are 
established by the record.  In reaching 
this determination, the AMC/RO should 
address any credibility questions raised by 
the record.  

4.  After completion of the foregoing, the 
Veteran should be scheduled for a VA 
psychiatric examination.  The AMC/RO must 
specify for the examiner the stressor 
or stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The entire claims folder must be 
made available to the examiner. 

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established by 
the record by the AMC/RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the AMC/RO and 
found to be sufficient to produce PTSD by 
the examiner.  

If the examination results in a psychiatric 
diagnosis other than PTSD, the examiner 
should offer an opinion as to the etiology 
of the non-PTSD psychiatric disorder, to 
include whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any currently 
demonstrated psychiatric disorder, other 
than PTSD, is related to the Veteran's 
service.

A rationale for all opinions expressed 
should be provided.  If the examiner cannot 
reach a conclusion without resorting to 
speculation, it should be so stated in the 
examiner's report. 

5.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the appellant's 
claim.  If the benefit sought continues to 
be denied, the RO should issue a 
supplemental statement of the case (SSOC).  
Thereafter, if appropriate, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


